Citation Nr: 1701565	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  13-34 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a higher rating in excess of 10 percent for right knee disability, to include an extension of a temporary total rating for convalescence beyond June 1, 2011.  

2.  Entitlement to a separate rating for instability of status post right knee anterior cruciate ligament (ACL) repair with scar in excess of 20 percent.  

3.  Entitlement to a higher rating for left knee disability in excess of 10 percent. 

4.  Whether new and material evidence has been submitted to reopen the service connection claim for an acquired psychiatric disorder; and if so, whether service connection is warranted.  

5.  Whether new and material evidence has been submitted to reopen the service connection claim for a back disorder; and if so, whether service connection is warranted.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  

	
REPRESENTATION

Veteran represented by:	Michael D.J. Eisenberg, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to September 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran submitted a substantive appeal regarding whether an overpayment was properly created.  This issue is the subject of a separate decision.  

In a September 2016 brief, the Veteran's attorney asserted that the service connection claims for bilateral hands, bilateral ankle, bilateral hip, bilateral arm, hearing loss, and tinnitus are before the Board.  An April 2014 statement of the case addressed these issues and a substantive appeal was not timely received.  The Veteran is advised that the September 2016 brief does not meet the standards of a complete claim under 38 C.F.R. § 3.150(a).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The service connection claims for acquired psychiatric disorder and back disorder, along with the higher rating claims for right and left knee disabilities and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In September 2004, the RO denied service connection for depression.  A November 2007 rating decision continued the denial of service connection.  The Veteran was notified of his appellate rights and did not appeal the decision.  New and material evidence was not received within one year of its issuance. 

2.  Additional evidence received more than one year since the November 2007 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the service connection claim for an acquired psychiatric disorder, and raises a reasonable possibility of substantiating the claim.  

3.  In a September 2009 rating decision, the RO denied service connection for a back disorder.  The Veteran was notified of his appellate rights and did not appeal the decision.  New and material evidence was not received within one year of its issuance. 

4.  Additional evidence received more than one year since the September 2009 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the service connection claim for a back disorder, and raises a reasonable possibility of substantiating the claim.  

CONCLUSIONS OF LAW

1.  The November 2007 rating decision is final as to the service connection claim for an acquired psychiatric disorder.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  The evidence received since the November 2007 rating decision is new and material, and the service connection claim for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The September 2009 rating decision is final as to the service connection claim for a back disorder.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

4.  The evidence received since the September 2009 rating decision is new and material, and the service connection claim for a back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen his service connection claim for an acquired psychiatric disorder and a back disorder. 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2016).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a), 20.1103 (2016).  

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  

Pursuant to Shade v. Shinseki, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  24 Vet. App. 110, 118 (2010).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  All of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).   

In regards to the acquired psychiatric disability, the Veteran was originally denied service connection for depression in September 2004 because it was determined that the condition was not related to service.  The RO continued the denial of service connection in October 2006 and November 2007.  Although additional VA treatment records were received within one year of the November 2007 rating decision, these records are not relevant to the service connection psychiatric claim.  The Veteran did not submit a notice of disagreement and this rating decision became final.  See 38 C.F.R. § 3.156(b) (2016); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  In connection with his petition to reopen, the Veteran has submitted several lay statements expanding on the details of his in-service stressors, including a military sexual trauma.  See January 2013 lay statement, March 2014 lay statement, May 2016 VA treatment record, and April 2016 hearing transcript.  In light of this evidence, the Board finds that new and material evidence has been received sufficient to reopen his previously denied claim.  38 C.F.R. § 3.156(a).

Additionally, the Veteran previously submitted a service connection claim for a back disorder, which was denied by a September 2009 rating decision because it was determined that the condition was not incurred in service and that current treatment records did not reveal a chronic diagnosed back disability.  The Veteran did not submit a timely notice of disagreement and no new and material evidence was received within one year of the rating decision.  In connection with his petition to reopen, he submitted a January 2013 lay statement and provided testimony at an April 2016 hearing alleging that his back disability is caused by his service-connected bilateral knee disabilities.  He also noted that he is seeking private treatment from a chiropractor for his back disability.  Thus, the Board finds that new and material evidence has been received sufficient to reopen his previously denied claim.  38 C.F.R. § 3.156(a).  Accordingly, the service connection claims are reopened.      


ORDER

New and material evidence has been submitted to reopen a service connection claim for an acquired psychiatric disability. 

New and material evidence has been submitted to reopen a service connection claim for a back disability.  


REMAND

The Veteran contends that he has an acquired psychiatric disability that is related to service, or in the alternative, he has an acquired psychiatric disability that is related to his service-connected disabilities.  

The Veteran's in-service treatment records note problems with depression and personal problems.  See December 1994 service treatment record.  A February 1995 mental health evaluation notes that the Veteran had adjustment disorder with depression that had resolved.  

Throughout the appeal, the Veteran has identified several events in service which he believes caused his acquired psychiatric disorder.  In July 2006, the Veteran described feelings of anxiety that the Russians would "come to his door and demand what he knows."  The Veteran was diagnosed with "adjustment disorder with mixed anxiety and depressed mood," and the private doctor appears to indicate a relationship to in-service tracking of submarines.  A February 2007 VA treatment record diagnosed the Veteran with delusional disorder, paranoid type.  The Veteran reported psychiatric symptoms since leaving the military.  He also stated that he was on front gate guard duty and dealt with terrorist threats.  See October 2012 lay statement.  In March 2013, he stated that he was in fear of the Irish Republican Army as he was station in Wales.  He further said that during the summer and fall of 1993, a petrol plant blew up but he thought the base was under attack.  He also alleges that he heard firearms directed towards the base.  He additionally described another incident where he was working the front gate of the base and a suspicious driver drove up to the gate but then drove away.  He also described an in-service military sexual trauma.  A May 2016 VA treatment record notes that the Veteran has delusional disorder that stems from experiences in service.        

He also contends that he received psychiatric treatment in Germantown, Maryland after service.  The record also appears to indicate that he may have received counseling during his incarceration period.  Additionally, VA treatment records dated since March 2015 are incomplete.      

In light of the evidence of record, the Board finds that a VA examination is required to clarify the Veteran's current psychiatric diagnosis and to determine if the Veteran's current psychiatric diagnosis is related to service or is related to his service-connected disabilities.  

The Veteran contends that he has a back disability that is caused or aggravated by his service-connected bilateral knee disabilities.  During the April 2016 Board hearing, the Veteran testified that his back disability did not start in service but that it was related to his knee disability.  He further stated that he receives current treatment for a back condition from a chiropractor.  Thus, upon remand, the RO should attempt to obtain these private chiropractor records and afford the Veteran a VA examination to determine the nature, onset, and etiology of any back disability found to be present.       

In regards to the higher rating claims for bilateral knee disabilities, the Veteran testified during the April 2016 Board hearing that his bilateral knee disabilities have worsened since his last VA examination, which was conducted in January 2011.  See Snuffer v. Gober, 10 Vet. App. 400.  Moreover, the VA examination report did not adequately test the Veteran's joints for pain on both active and passive motion, and in weight-bearing and non weight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  As such, a new VA examination is required.    

In scheduling the Veteran's examinations, the RO is asked to consider the Veteran's current residence near the VA facility in Leavenworth, Kansas.  

Additionally, the Veteran contends that he is unable to maintain gainful employment due to his service-connected disabilities.  As the issues of higher ratings for bilateral knee disabilities, as well as service connection for an acquired psychiatric disorder and a back disorder, are intertwined with the issue of entitlement to a TDIU, the TDIU claim must be remanded as well.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  
   
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records dated since March 2015.   

2.  Request the Veteran's complete Official Military Personnel File (OMPF) and associate the available records with the claims file. 

3.  Request that the Veteran identify all pertinent private treatment records, to include the chiropractor discussed during the April 2016 hearing and treatment received in Germantown, Maryland in the 1990s.  The RO should then attempt to obtain any identified records.  Negative responses should be associated with the claims file.    

4.  Request any medical treatment records from the Oklahoma Department of Corrections.  Negative responses should be associated with the claims file.    

5.  Afford the Veteran an appropriate VA psychiatric examination to address the nature and etiology of any acquired psychiatric disorder found to be present.  

(A) The examiner is asked to identify all the Veteran's currently diagnosed acquired psychiatric disorders.  A diagnosis of PTSD must be ruled in or excluded. 
(B) In the event of the Veteran having PTSD, the examiner is asked to state whether the claimed stressors related to a fear of hostile military or terrorist activities are adequate to support a diagnosis of PTSD.  

After reviewing the Veteran's statements regarding an in-service sexual trauma, the examiner is asked to state whether it supports the diagnosis of PTSD.  

(C) In the event of the Veteran having psychiatric disorder(s) other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to or had its onset in service.    

In rendering the opinion, the examiner should consider the December 1994 and February 1995 service treatment records which note depression and personal problems.  The examiner should also review the July 2006 private medical opinion, the February 2007 VA treatment record, and May 2016 VA treatment record.  

(D) Additionally, the examiner should state whether the Veteran's acquired psychiatric disorder(s) is caused or aggravated by his service-connected bilateral knee disabilities.  

6.  Schedule the Veteran for a VA examination to determine nature, onset, and etiology of any back disability found to be present.  

The examiner should identify any back disability found to be present.  The examiner should opine as to whether the Veteran's back disability is caused or aggravated by his service-connected bilateral knee disabilities.  
7.  Then schedule the Veteran for a VA examination to determine the current nature and severity of his left and right knee disabilities.  The claims file should be made available to and reviewed by the examiner. 

Full range of motion testing must be performed where possible.  The left and right knee should be tested in both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of the opposite undamaged joint.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

8.  Then readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, issue the Veteran and his representative a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


